DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shyshkin et al. (hereinafter Shyshkin – US Doc. No. 20190052872) in view of Fujikawa (US Doc. No. 20180374422).
Regarding claim 1, Shyshkin discloses a method of testing an organic light emitting display device, the method comprising: displaying a predetermined test pattern by driving pixels present in first and second zones at different grayscale levels during a predetermined test period (see Figure 4, element 402-408; see paragraphs 0069-0072; see also paragraphs 0051-0053 – note that the test patterns include multiple grayscale levels); measuring luminance values of the first and second zones while driving the pixels present in the first and second zones at an identical grayscale level (see Figure 4, element 402-408; see paragraphs 0069-0072; see also paragraphs 0051-0053 – note that the luminance values with multiple grayscale levels are measured); and detecting degradation characteristics of an organic light emitting diode using the luminance values of the first and second zones (see paragraphs 0036-0037 and 0045). Shyshkin does not specifically disclose that the organic LED display testing is performed in a state in which the data driver is not mounted.
Fujikawa discloses an OLED display comprising test circuits wherein the test circuits are used to display a test image on the display before a driver is mounted on the display (see paragraph 0069).
It would have been obvious to combine the OLED display including the testing method for detecting pixel degradation with the testing circuits and method for displaying a test image before the driver is mounted on the display as disclosed by Fujikawa, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Shyshkin further discloses that during a period in which the test pattern is displayed, a test signal having a first grayscale level is supplied to the pixels present in the first zone, and a test signal having a second grayscale level is supplied to the pixels present in the second zone (see paragraph 0052).
Regarding claim 3, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Shyshkin further discloses that the first grayscale level is a black grayscale level, and the second grayscale level is a white grayscale level (see paragraph 0047 – note that some grayscale of the activated pixels is bright [read: white] and some are the flat background which are black).
Regarding claim 4, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Shyshkin further discloses that during each horizontal period in which the pixels present in the first and second zones are selected together in a period in which the test pattern is displayed, a test signal having a first grayscale level is supplied to first color pixels present in the first zone through a first line and first switching elements, and a test signal having a second grayscale level is supplied to first color pixels present in the second zone through a second line and second switching elements during the horizontal periods (see paragraphs 0051-0053 and 0069).
Regarding claim 5, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Shyshkin further discloses that during a period in which the test pattern is displayed, all of the pixels present in the first zone do not emit light, and all of the pixels present in the second zone emit light (see paragraphs 0065-0067).
Regarding claim 6, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Shyshkin further discloses that the first zone and the second zone each include a plurality of pixels (see paragraphs 0052-0053, 0067-0068, and 0071-0072 – note that there are various groupings and sub-sets of pixels).
Regarding claim 7, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 6 as discussed in the claim 6 rejection above.  Shyshkin further discloses that detecting the degradation characteristics of the organic light emitting diode includes comparing a luminance value of the first zone to a luminance value of the second zone (see paragraphs 0057, 0067-0068, and 0071-0072 – note that there are various groupings and sub-sets of pixels and that the luminance values of each pixel are compared).
Regarding claim 8, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Shyshkin further discloses that the second zone occupies a region of a display area that does not overlap a region occupied by the first zone of the display area (see paragraphs 0068-0069 – note that overlap is avoided).
Regarding claim 9, the combination of Shyshkin in view of Fujikawa discloses all of the limitations of claim 6 as discussed in the claim 6 rejection above.  Shyshkin further discloses that the second zone occupies a region of a display area that does not overlap a region occupied by the first zone of the display area (see paragraphs 0068-0069 – note that overlap is avoided).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694